Title: To George Washington from Elizabeth Willing Powel, 1 June 1796
From: Powel, Elizabeth Willing
To: Washington, George


        
          Dear Sir
          [Philadelphia] Wednesday June 1st 1796
        
        Feeling myself incapable of nourishing an implacable Resentment; and in conformity with your better and dispassionate Judgment I have after maturely considering all that passed Yesterday, determined to dine with you Tomorrow, when I will endeavor to meet your Ideas with Fortitude. With Sentiments of Respect & Affection I am Sir Your sincere Friend
        
          Eliza. Powel
        
      